Citation Nr: 0700506	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the spouse of a deceased veteran whose 
active duty service included the period from June 2000 until 
his death in January 2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in January 2002, the cause of death 
listed on his death certificate was the following:  acute 
ethanol poisoning.

2.  At the time of his death, the veteran did not have any 
service-connected disabilities.


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is denied by operation of law. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the record indicates that the veteran during his 
lifetime did not have any service-connected disorder.  His 
death certificate showed the condition directly leading to 
death to be acute ethanol poisoning.  

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.

Also amended was 38 U.S.C.A. § 105(a) to provide that, 
effective for claims filed after October 31, 1990, an injury 
or disease incurred during active service will not be deemed 
to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.

Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...."  38 C.F.R. § 
3.301(d). 38 C.F.R. § 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

The veteran's January 2002 Final Report of Postmortem 
Examination found that the veteran's death was accidental due 
to acute ethanol poisoning.  An August 2003 Line of Duty 
Determination regarding the veteran's death was changed from 
no determination to not in line of duty - due to own 
misconduct.  The appellant maintains that the veteran's death 
was an accident and not due to willful misconduct.  The 
claims folder includes the veteran's personnel record 
demonstrating meritorious service, recommendation for an 
award and statements from his commander noting his good 
conduct.  Nevertheless, the provisions discussed hereinabove 
clearly preclude the granting of benefits for cause of death 
that resulted from the veteran's abuse of alcohol.  Where a 
claim is for a benefit not provided by law, it is properly 
denied.  See Sabonis v. Brown, 6 Vet. App. at 426, 430.  As 
the appellant's claim for the veteran's cause of death was 
filed in January 2002, long after the effective date of OBRA 
1990, it lacks legal merit and must be denied by operation of 
law.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  While the claims 
folder includes duty to assist letters dated in April 2003 
and January 2004, VCAA in the instant case does not apply as 
the law is dispositive.  When the law and not the evidence is 
dispositive of the claim, VCAA is not applicable.  See Mason, 
16 Vet. App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve 
on active duty during a period of war); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal 
statute that prohibited payment of interest on past due 
benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


